DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-29 are cancelled and claims 30-42 are new, resulting in claims 30-42 pending for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 11, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation “wherein it comprises … “ in lines 1-2. The limitation is indefinite because it is unclear what “it” refers to.
Claims 33-34 are also rejected under 112(b) based on their dependency from claim 32, rejected above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 30-37 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang (CN 106592042)1.
With respect to claims 30-33 and 35-36, Zhang teaches a yarn, in particular a core-spun yarn mainly using collagen fibers (animal leather fiber main body) as a sheath (paragraph [0002]). The core yarn is covered with a cortex formed by twisting collagen fiber bundles (animal leather fiber main body) (paragraph [0014]). The collagen fiber bundles (animal leather fiber main body) and their branches form a three-dimensional network structure arranged in the axial direction with the adjacent collagen fiber bundles (animal leather fiber main body) and their branches (paragraph [0014]). The resulting fibers are able to be spun (paragraphs [0011]-[0013]). The collagen fiber bundles and their branches form an intertwined and twisted three-dimensional structure arranged along the axial direction (longitudinal arrangement) (paragraph [0016]).
Zhang teaches the claimed invention above but does not expressly teach the branches are nanoscale branches, particularly nanoscale branches with a diameter of 200 nm or less. It is reasonable to presume that the nanoscale branches and their diameters are inherent to Zhang. Support for said presumption is found in that Zhang teaches that the collagen fibers have a diameter of approximately 2-5 microns (paragraph [0004]). Zhang further teaches that when the collagen fibers are combed, the more the branches of the main body of the fiber bundles and the branches split (paragraph [0016]). This results in thinner main bodies of the fiber bundles and finer branches (paragraph [0016]). The method for processing the core-spun yarns of Zhang includes a step of splitting and combing collagen bundles to split collagen fibers and generate new branches (paragraphs [0024]-[0026]). Since the collagen fibers are nearly already at the nanoscale, and Zhang teaches that the combing of the fibers results in even thinner branches split from the fiber, it is reasonable to presume that the branches are nanoscale, with a diameter of 200 nm or less. It is noted that the instant specification teaches a similar method of forming the nanoscale branches at paragraphs [0048] and [0069].
In the alternative, Zhang further teaches that when the collagen fiber bundles are combed, the more fully combed the more splits and branches of the collagen fiber bundles and the thinner the main body of the fiber bundles and the fiber the branches are, although the length of the combed collagen fiber bundles becomes shorter (paragraph [0016]). However, due to the generation of more branches, through the twisting process of spinning, the collagen fibers and their branches and the adjacent collagen fibers and their branches form an intertwined and twisted three-dimensional network structure arranged along the axial direction (paragraph [0016]). The more branches, the more complex the network structure, the larger the specific surface area of collagen fiber bundles, the greater the friction between them and the greater the cohesion force, which will improve the tensile strength and wear resistance of the cortex itself (paragraph [0016]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the number of branches, which consequently controls the size of the branches, to include the claimed range. One would have been motivated to provide a branched collagen fiber bundle the has a complex network structure of branches which results in a larger specific surface area to provide greater friction and adhesion force to improve the tensile strength and wear resistance of the cortex itself, while ensuring the collagen fibers are long enough to be spun into the core-spun yarn. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

With respect to claims 34 and 37, Zhang teaches all the limitations of claim 32 and 35 above. Zhang further teaches the cortex spun around the core yarn may be composed of collagen fiber bundles (animal leather fiber main body) and other textile fibers (paragraph [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 106592042)2 as applied to claims 30, 32, and 35 above, and further in view of Yen (US 2014/0141229).
With respect to claim 38-39 and 41-42, Zhang teaches all the limitations of claim 35 above.
Zhang is silent as to the core yarn being an elastic yarn and the core-spun yarn being used in an article.
Yen teaches a textile component with collagen (paragraph [0001]). The textile component with collagen comprises a plurality of textile members, wherein the textile member includes a first fiber component and a second fiber component, wherein the first fiber component is composed of a fiber with collagen (paragraph [0006]). The collagen improves the health of the skin (paragraph [0005]) by providing anti-aging, skin-whitening, and wrinkles-eliminating benefits (paragraph [0014]). The second fiber may include an elastic fiber so that the textile component is fitted and comfortable, and can easily return to being smooth after being wrinkled (paragraph [0027]).
Since both Zhang and Yen teach composite collagen fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the core-spun fiber of Zhang in a textile in order to provide anti-aging, skin-whitening, and wrinkles-eliminating benefits to the wearer. It further would have been obvious to the ordinary artisan to have modified the core fiber of Zhang to be elastic in order to provide a textile that is fitted and comfortable and can easily return to being smooth after being wrinkled.

With respect to claim 40, Zhang teaches all the limitations of claim 39 above. Zhang further teaches the cortex spun around the core yarn may be composed of collagen fiber bundles (animal leather fiber main body) and other textile fibers (paragraph [0022]).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference
        2 Machine translation used as reference